              Case 1:17-cr-00025-ER Document 447 Filed 12/02/20 Page 1 of 2




                            FREEMAN, NOOTER & GINSBERG
                                     ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                                    75 MAIDEN LANE
THOMAS H. NOOTER*                                                                       SUITE 503
LEE A. GINSBERG                                                                  NEW YORK, N.Y. 10038

                                                                                     (212) 608-0808
*NY AND CALIF. BARS                                                             TELECOPIER (212) 962-9696


                                   November 21, 2020
                                      The jury trial is hereby rescheduled for September 7, 2021,
The Honorable Edgardo Ramos           at 9:30 a.m. The parties are advised that trial may
United States District Judge          be rescheduled to an earlier date if other cases on the Court's
Southern District of New York         trial calendar settle.
40 Foley Square                       SO ORDERED.
New York, NY 10007                                                   LETTER MOTION
                                                                          11/25/2020
                                                      Consent Postponement of Trial Date

RE: United States v. Issak Almaleh and Antoaneta Iotova,
    17 Cr. 25 (ER)

Your Honor:

      I am writing on behalf of all the defense attorneys in this case, and after
having discussed the issue with the prosecutors, to request that the trial date for
this matter be moved to April, 2021, or such time later than that which is
convenient for the Court. Our current trial date is January 19, 2021 (recently
adjusted from January 11, 2021 due to the Court not having jury trials until
January 19th).

      I am making this application because I see that the Court administration has
already cancelled jury trials for our District until January 18, 2021, and because I
know that the number of Covid-19 protected courtrooms is very limited.

       I am principally writing because I am 71 years old and I am very
concerned that the level of outbreak of the Covid-19 virus will not be
significantly reduced (if reduced at all) by January, and I am not willing to
expose myself (and thus, also, my wife) to the virus in a manner that a jury trial
with two defendants and four defense attorneys and at least two members of the
government are attending for full trial days over the time necessary to complete

                                            -1-
        Case 1:17-cr-00025-ER Document 447 Filed 12/02/20 Page 2 of 2




this trial (estimated to be three to four weeks).

       I also note that both clients are somewhat high risk, especially Mr.
Almaleh who suffers from obesity, high blood pressure, respiratory issues, and
other health problems.

       I have spoken with AUSA Robert B. Sobelman and AUSA Rebecca Dell
(newly added to the case) and they state that while they will be ready for a trial in
January that they understand my concerns and have no objection to the Court
granting a postponement of the trial date.

       One of my colleagues, Mr. Oksenhendler, is scheduled to try a case
starting on March 1, 2020, and I would note that another of my colleagues, Mr.
Spilke, is scheduled to start a trial on May 3, 2021 that should run through the
month of May. My co-counsel for Ms. Iotova, Susan Marcus, is available
throughout the Spring. I therefore would propose that we commence our trial
anytime from mid-March or at through early April, 2021, depending, of course,
on the Court’s availability and the availability of a Covid-prepared courtroom. If
that time-frame is not available for the Court I would propose any time after about
mid-June after Mr. Spilke’s trial is finished.

       I am writing at this time so that we have as much advance notice as
possible of the trial date in order to arrange the logistics of witness availability
and of getting our clients up to New York from Florida where they are now
residing.

      Thank you.
                                         Sincerely,

                                         /s/ Thomas H. Nooter
                                         THOMAS H. NOOTER
                                         Attorney for Defendant Iotova, and
                                         moving herein on behalf of both
                                         defendants.

cc:   AUSA Robert B. Sobelman, Esq., and
      AUSA Rebecca Dell, Esq., by ECF

                                           -2-
